Citation Nr: 1226640	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, denied a claim for a TDIU.  

The Veteran testified at a hearing before the Board in May 2010.  The hearing transcript is of record.  

In a January 2011 decision, the Board denied a claim of service connection for left homonymous hemianopsia; and, determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for hypertension.  The issue of entitlement to a TDIU was remanded back to the RO for additional development of the record.  

The RO complied with the Board's January 2011 remand directives, then issued a supplemental statement of the case, and returned the case to the Board for appellate disposition.  


FINDINGS OF FACT

1.  Service connection has been established for coronary artery disease (CAD), rated 60 percent disabling; and diabetes mellitus, rated 20 percent disabling.  The combined disability rating for compensation purposes is 70 percent.  

2.  The competent medical and lay evidence of record is credible, and it establishes that the Veteran is at least as likely as not unable to obtain or maintain gainful employment as a result of his service-connected disabilities; and the Veteran has a combined schedular disability rating of 70 percent with at least one service-connected disability rated as at least 40 percent disabling.  
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a TDIU rating.  He asserts that his service-connected disabilities are of such severity that he is no longer able to maintain or obtain substantially gainful employment.  

Service connection is currently in effect for CAD, rated 60 percent disabling; and, for diabetes mellitus, rated 20 percent disabling.  The combined disability rating is 70 percent.  38 C.F.R. § 4.25 (2011).

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The Veteran has one service-connected disability rated as 60 percent and another rated at 20 percent, which combines to 70 percent pursuant to the formula in the Combined Ratings Table at 38 C.F.R. § 4.25.  Thus, the only remaining question is whether the evidence of record establishes that the Veteran is, as likely as not, unable to obtain or maintain substantially gainful employment.  

On a November 1996 claim form, the Veteran reported that he had not worked since August 1996 because of poor vision.  He reported that he was last employed as technical support for a computer company, but his loss of vision/lack of sight made it impossible to work in that environment.  

On a May 2002 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reiterated that his last date of employment was in August 1996 in his line of work as a computer specialist.  However, he reported that he left his last job because of his heart disease, diabetes, and PTSD.  The Veteran indicated that he completed two years of college and was trained in computer technology.  

On another TDIU application, received at the RO in November 2002, the Veteran reported the same work experience; and, that he attended four years of college and was trained in computer technology.  

A July 2006 VA social and industrial survey examination notes that the Veteran received a bachelor's degree after two years of college and two years of radio and electronics school.  Regarding previous employment, the Veteran reported that he had always worked with computer software and electronics, and had held many jobs.  The Veteran reported that he had previously had a stroke which required brain surgery, which ultimately led to his vision loss.  Because his job required driving a lot, he had to stop working.  Prior to the stroke, his jobs mostly involved field service work, which required driving and commuting.  The Veteran also reported that he was beginning to have trouble communicating with customers and also had difficulty with bosses.  The examiner noted that the Veteran appeared to retire related to vision problems and according to his medical record, had suffered a stroke due to an arteriovenous malformation (AVM).  

In essence, the examiner opined that the Veteran retired because of vision problems resulting from a stroke.  While this may be factually accurate, it does not answer the question as to whether the Veteran's service-connected disabilities, without consideration of the non-service connected disabilities, render the Veteran unable to obtain or maintain gainful employment.  At the Veteran's personal hearing in May 2010, he testified that his heart condition definitely limited him with regard to holding a job because he regularly suffered from angina pain, particularly when talking to customers on the phone and during any time of stress.  He also testified that he was unsure if his service-connected diabetes limited his ability to work.  

Thus, the Veteran was afforded a VA examination in March 2011 to obtain an opinion as to whether his service-connected disabilities of CAD and diabetes mellitus, in combination, rendered the Veteran unable to obtain or maintain substantially gainful employment.  At the VA examination in March 2011, the examiner noted a review of the Veteran's claims file, and in particular, the following medical history:  A diagnosis of coronary artery disease in 1989; a cerebral hemorrhage/right thalamic AVM in 1995 that was complicated by a complete left eye homonymous hemianopsia (visual field defect).  In addition, the examiner noted a December 1996 inferior wall myocardial infarction, and in 1997, the Veteran was diagnosed with dilated cardiomyopathy/congestive heart failure.

The examiner noted that the Veteran's outpatient treatment records indicated that the congestive heart failure was currently stable, but that the Veteran experienced stable angina with stress.  According to the outpatient records, the Veteran's primary care provider indicated that it was important that the Veteran not have too much stress in his life.  

The examiner noted that the Veteran's diabetes, which was notably uncontrolled, dramatically increased the risk of various cardiovascular problems, including CAD with chest pain (angina), heart attack, stroke, narrowing of the arteries (atherosclerosis), and high blood pressure.  

The examiner concluded that the Veteran's service-connected CAD and diabetes mellitus did not render him unable to secure or follow a substantially gainful occupation, preferably a supervisory administrative job where he could utilize his computer knowledge and skills.  However, the examiner also noted that his service-connected disabilities could interfere with him maintaining employment depending on the demands of the position.  According to the examiner, the Veteran had the ability to engage in a part time un-stressful sedentary job with restrictions of no more than four to five hours per day with frequent rest periods of 10 to 15 minutes for every one hour of work.  

In a February 2012 addendum to the March 2011 examination report, the same examiner reiterated that the Veteran's service-connected CAD and diabetes impacted employment in that the Veteran would not be able to engage in a full-time/stressful type of employment because of increased chest discomfort.  On review of the most recent echocardiogram, the examiner noted appreciation of a mild decrease in the Veteran's ejection fractions and increased enlargement of his left atrium.  

The examiner concluded that the Veteran's CAD and diabetes did not prevent gainful employment, at least on a part-time basis.  

In a statement received at the RO in April 2012, the Veteran's representative asserts that the Veteran would not be able to find non-stressful, gainful employment in the state of Vermont working part time at four to five hours per day with 10 to 15 minute breaks every hour; and, assuming that type of work could be found in the Veteran's line of work, the representative asserts that it would not meet the poverty threshold test to meet the standard of gainful employment.

Resolving all reasonable doubt in the Veteran's favor, the Board agrees.  Based on the March 2011 examiner's findings, the Veteran's service-connected CAD and diabetes alone, without consideration of his vision problems, the state of his mental health, or any other physical ailments, render the Veteran unable to obtain or maintain gainful employment.  The examiner's parameters for employment include non-stressful and part-time employment of no more than four to five hours per day, with guaranteed breaks of 10 to 15 minutes every hour.  Although the Veteran's educational background and work history provide a basis for finding sedentary work in the field of computer technology, there is no guarantee that any such work with be non-stressful, and as the representative argues, it is unlikely that a non-stressful, part-time position could be found that would provide gainful employment.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Although there is no concrete data of record to show the average wage of a computer technician, and whether part-time employment would provide a living wage, it is not unreasonable to resolve all doubt in the Veteran's favor in this case, particularly because any job the Veteran is likely to obtain would also have to be non-stressful, and that is not something that can be objectively measured.  

The Board finds that the examiner opined that the Veteran could work in a particular type of job and in a particular capacity, but the job parameters and restrictions outlined by the examiner are so limited that it appears it would be nearly impossible for the Veteran to find such a job.  Moreover, if the Veteran were able to obtain such employment, there is no guarantee that the part time work would result in gainful employment.  The type of work that the examiner finds acceptable for this Veteran appears either unavailable, or if found, would not likely provide a living wage.  Therefore, the type of employment that the examiner found that the Veteran could perform is not considered obtainable or gainful, and thus, the Veteran must be considered unemployable for the purposes of entitlement to a TDIU.  

Here, the Veteran meets the schedular requirements for TDIU eligibility because his combined disability evaluation is 70 percent or higher with at least one disability rated at 40 percent; and, a VA provider has determined that the totality of the evidence establishes that the Veteran's service-connected disabilities, preclude the Veteran from obtaining or maintaining gainful employment.  As there is no medical evidence to contradict the VA medical opinion of March 2011 and February 2012 addendum, all reasonable doubt is resolved in favor of the Veteran and a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


